Petition for Writ of Mandamus Denied, in Part, and Dismissed, in Part and
Memorandum Opinion filed November 17, 2016.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-16-00832-CV



                IN RE STEPHEN D. DIFERRANTE, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              Probate Court No. 3
                             Harris County, Texas
                         Trial Court Cause No. 449338

                        MEMORANDUM OPINION

      On October 19, 2016, relator Stephen D. Diferrante filed a petition for writ
of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see
also Tex. R. App. P. 52. In the petition, relator asks this court to compel the
Honorable Rory Olsen, presiding judge of Probate Court No. 3 of Harris County,
and the court reporter for Probate Court No. 3 to provide him an accurate certified
copy of the reporter’s record or the audio recording of a hearing held on July 18,
2016, in that court.

      Relator has not provided a sufficient record to establish that he is entitled to
mandamus relief against Judge Olsen. See Walker v. Packer, 827 S.W.2d 833, 839
(Tex. 1992) (orig. proceeding); see also Tex. R. App. P. 52.7(a)(1).

      This court does not have mandamus jurisdiction to issue a writ of mandamus
against the court reporter. This court’s mandamus jurisdiction is governed by
section 22.221 of the Texas Government Code. Section 22.221 expressly limits the
mandamus jurisdiction of the courts of appeals to: (1) writs against a district court
judge or a county court judge in the court of appeals’ district; and (2) all writs
necessary to enforce the court of appeals’ jurisdiction. Tex. Gov’t Code Ann.
§ 22.221. The court reporter is not a district court or county court judge in this
court’s district, and relator has not shown that the issuance of a writ compelling the
requested relief is necessary to enforce this court’s appellate jurisdiction.

      Accordingly, we deny relator’s petition for writ of mandamus to the extent
relator seeks relief against Judge Olsen and we dismiss relator’s petition to the
extent relator seeks relief against the court reporter.


                                    PER CURIAM

Panel consists of Justices Busby, Donovan, and Brown.



                                            2